PER CURIAM.
The appellant, Kermit T. Sands, was found guilty of the sale of a controlled substance. On appeal, the judgment and sentence were affirmed. See Sands v. State, 341 So.2d 1075 (Fla. 3d DCA 1977). The present appeal is from the denial of his motion to vacate pursuant to Fla.R.Crim.P. 3.850. The motion was properly denied under the law as set forth in Robinson v. Wainwright, 240 So.2d 65 (Fla. 2d DCA 1970). See also Arizona v. Washington, - U.S. -, 98 S.Ct. 824, 54 L.Ed.2d 717 (1978).
Affirmed.